Citation Nr: 0217991	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  02-07 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date for dependency and 
indemnity compensation (DIC) earlier than November 26, 
1993.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the widow of the veteran who is reported 
to have had active service from December 1965 to September 
1967.


FINDINGS OF FACT

1.  A June 1982 Board of Veterans' Appeals (Board) 
decision denied service connection for cause of death.

2.  Purported applications to reopen the appellant's claim 
for service connection for cause of the veteran's death 
were received in June 1982, December 1985, January 1986, 
and November 1988, but were not accompanied by new and 
material evidence and therefore not adjudicated by the 
regional office (RO).

3.  Congressional inquiries were subsequently received by 
the RO, the earliest on August 17, 1989, and in written 
correspondence from the RO to appellant, dated that same 
month, the RO advised the appellant's congressman that the 
inquiry would be treated as a request to reopen the claim 
for service connection for cause of death, that there was 
nothing further that the appellant needed to do unless she 
had new evidence to submit, and that on completion of new 
regulations and review by the rating board, appellant 
would be advised of the RO's decision on her claim.  

4.  By a Board decision in December 2000, service 
connection for cause of death was granted, effective from 
November 26, 1993, the date of a subsequent application to 
reopen after final disallowance.

5.  The RO did not furnish the appellant with an 
application form following receipt of the August 17, 1989 
informal claim and in any event, the RO treated the 
congressional inquiry as a formal claim to reopen. 

6.  The August 17, 1989 application to reopen was never 
adjudicated and remains in open status; the date of August 
17, 1989 can therefore be deemed as the date of receipt of 
the application to reopen for effective date purposes.


CONCLUSION OF LAW

Entitlement to an effective date of August 17, 1989, for 
the grant of service connection for cause of death has 
been shown.  38 U.S.C.A. §§ 1310, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.312, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that as the issue on appeal 
is entitlement to an earlier effective date for the grant 
of service connection for cause of the veteran's death, it 
is an issue that will be determined as a matter of law and 
not evidence, and is therefore arguably not subject to the 
notice and/or development requirements of the recently 
enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2002) (VCAA).  Similarly, 
the Board's analysis of the representative's assertion 
that earlier effective dates are warranted based on 
alleged inadequacies in previous adjudications will also 
be based on an interpretation of the law and is therefore 
also not subject to the VCAA.  However, despite the above-
noted observations, the Board finds that appellant has 
been provided with the law and regulations applicable to 
effective dates, and neither the appellant nor her 
representative have identified additional outstanding 
pertinent treatment records or other documents that are 
not already contained in the record or otherwise 
sufficiently addressed in the records and documents in the 
claims file.  In addition, the Board finds that the June 
2002 statement of the case placed appellant on notice that 
the applicable law and regulations did not support 
entitlement to an earlier effective date as a matter of 
law, and that appellant was therefore clearly aware that 
any further development would have to be accomplished by 
appellant or her representative.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The effective date for the appellant's claim is ultimately 
governed by 38 U.S.C.A. § 5110(a) which provides, in 
pertinent part, that unless specifically provided 
otherwise, the effective date of an award based upon an 
original claim, a claim reopened after final adjudication, 
or a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall be not be 
earlier than the date of receipt of the application 
therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
effective date of an award of death, compensation or 
dependency and indemnity compensation for which 
application is received within one year from the date of 
death shall be the first day of the month in which the 
death occurred.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. 
§ 3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by 
the Department of Veterans Affairs (VA), from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will 
be forwarded to the claimant for execution.  If received 
within 1 year from the date it was sent to the claimant, 
it will be considered filed as of the date of receipt of 
the informal claim.  38 C.F.R. § 3.155 (2002).  

It was held in the case of Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992), that where the one-year period for 
filing a formal claim was never triggered because the VA 
failed to fulfill the requirements of 38 C.F.R. § 3.155(a) 
by "forward[ing]" to the appellant an "application form" 
once it had received his informal claim, the date of the 
veteran's "informal claim" must be accepted as a matter of 
law, as the date of his "claim" or "application" for 
purposes of determining an effective date under 
38 U.S.C.A. § 5110(a) and 38 C.F.R. §§ 3.1(p), 3.400, and 
3.155 (2002).

Decisions of the Board are final under 38 U.S.C.A. § 7104 
(West 1991 & Supp. 2002), but the VA must reopen the claim 
and review the former disposition of the case where new 
and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108 (West 
1991).

A review of the veteran's death certificate discloses that 
the veteran died in August 1979.  The appellant filed her 
original claim for service connection for cause of death 
in October 1979.

A November 1979 rating decision denied service connection 
for cause of death, and following the filing of 
appellant's substantive appeal in June 1980, a June 1982 
Board decision affirmed the RO's November 1979 rating 
decision, finding that service connection for cause of 
death based on exposure to Agent Orange was not 
established and that opinion evidence only raised the 
remote possibility that the veteran's tumor had begun 
during active service.

Purported applications to reopen the appellant's claim for 
service connection for cause of the veteran's death were 
received in June 1982, December 1985, January 1986, and 
November 1988, but were not accompanied by new and 
material evidence and therefore not adjudicated by the RO.  

Congressional inquiries were subsequently received by the 
RO, the earliest on August 17, 1989, and in written 
correspondence from the RO to appellant, dated that same 
month, the RO advised the appellant's congressman that the 
inquiry would be treated as a request to reopen the claim 
for service connection for cause of death, that there was 
nothing further that the appellant needed to do unless she 
had new evidence to submit, and that on completion of new 
regulations and review by the rating board, appellant 
would be advised of the RO's decision on her claim.

The RO did not furnish the appellant with an application 
form following receipt of the August 17, 1989 informal 
claim and in any event, the RO treated the congressional 
inquiry as a formal claim to reopen.

By a Board decision in December 2000, service connection 
for cause of death was granted, effective from November 
26, 1993, the date of a subsequent application to reopen 
after final disallowance.

The Board has reviewed the evidence of record and first 
notes that except as otherwise provided, the effective 
date of an award based upon an original claim, a claim 
reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance 
with the facts found, but shall be not be earlier than the 
date of receipt of the application therefor.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  It is further noted that 
when new and material evidence (other than service 
department records) is received after a final 
disallowance, the effective date of the grant of service 
connection will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  Consequently, except as may be 
provided otherwise, the effective date of the grant of 
service connection for cause of death would be November 
26, 1993, the date of receipt of the appellant claim to 
reopen after the final disallowance by the Board in June 
1982.

With respect to the contention of the veteran's counsel 
that alternative earlier effective dates in 1985 and 1988 
are available on the premise that the RO failed to 
consider entitlement to service connection on a direct 
basis and that RO determinations at this time therefore 
contained grave procedural error pursuant to Hayre v. 
West, 188 F.3d 1327 (Fed.Cir. 1999), the Board does not 
agree.  First, the Board has examined the record during 
the period of 1985 and 1988 and finds that there were no 
adjudications to which such a claim of grave procedural 
error could attach.  More specifically, with respect to 
communications from appellant dated in June 1982, December 
1985, January 1986, and November 1988, the Board observes 
that the appellant was advised at or about the time of 
these communications, that appellant was required to 
submit new evidence if she desired to reopen her claim, 
and that she failed to do so.  Moreover, the Board has 
reviewed the Hayre decision and determined that this 
decision's holding is limited to failures by VA to obtain 
records specifically requested to be obtained by the 
claimant, not failures to adequately consider theories of 
entitlement.  The contention of appellant's counsel, the 
Board finds, is more of an attack on the correctness of a 
prior determination, and that without a prior 
determination between 1985 and 1988 or a claim of clear 
and unmistakable error, such a contention is not subject 
to current appellate review.  

However, in considering entitlement to an earlier 
effective date, while the Board is not persuaded by the 
contentions of the appellant's representative, the Board 
is more favorably impressed with the communication from 
the appellant's congressman with accompanying statement 
from the veteran and materials received by the RO on 
August 17, 1989.  In this regard, the Board notes that 
pursuant to 38 C.F.R. § 3.155(a), correspondence from 
someone other than the claimant may constitute an informal 
claim, if an application is thereafter provided by the RO 
and the claimant thereafter, files the application within 
one year of the date it was sent by the RO.  
Alternatively, as was note above, the case of Servello v. 
Derwinski, supra, stands for the proposition that where 
the one-year period for filing a formal claim was never 
triggered because the VA failed to fulfill the 
requirements of 38 C.F.R. § 3.155(a) by "forward[ing]" to 
the appellant an "application form" once it had received 
his informal claim, the date of the veteran's "informal 
claim" must be accepted as a matter of law, as the date of 
his "claim" or "application" for purposes of determining 
an effective date under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. §§ 3.1(p), 3.400, and 3.155.  Accordingly, the 
Board finds that the communication and accompanying 
materials from appellant's congressman, received on August 
17, 1989, constitute an informal claim because the veteran 
was not furnished with an "application" following receipt 
of the communication by the RO, or alternatively, because 
the RO treated the congressional inquiry as a formal claim 
to reopen.  The Board also notes that the August 17, 1989 
application to reopen was never adjudicated and therefore 
remains in open status.  Thus, the Board concludes that 
the veteran is entitled to an earlier effective date for 
the grant of service connection for cause of death, and 
that date is August 17, 1989.


ORDER

Entitlement to an earlier effective date of August 17, 
1989, for the grant of service connection for DIC is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

